UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6594



ABDUL AL-HAKEEM AFIZ,

                                              Plaintiff - Appellant,

          versus


EASTERN DISTRICT COURT OF MISSOURI; FEDERAL
BUREAU OF PRISONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(CA-02-116-25BG)


Submitted:   June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdul Al-Hakeem Afiz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abdul Al-Hakeem Afiz appeals from the district court’s order

adopting the magistrate judge’s recommendation to deny relief

without prejudice on his action challenging his conviction in the

Eastern District of Missouri. Afiz filed his claim for relief under

both 28 U.S.C. § 2241 (1994) and 28 U.S.C.A. § 2255 (West Supp.

2001).   Afiz’s claim for relief under § 2241 is unavailing because

he does not meet the test for proceeding under this statute as set

forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

Furthermore, the district court lacked jurisdiction to grant relief

under § 2255.   Accordingly, we affirm the district court’s order

denying relief without prejudice.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2